            Case 3:18-cr-04060-CAB Document 64 Filed 06/11/21 PageID.117 Page 1 of 2
AO 2450 (CASO Rev. 1/ 19) Judgment in a Criminal Case for Revocations                                          FI LE
                                     UNITED STATES DISTRICT Cou T                                               JUN 11 2021
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK, U.S. DISTRICl" COURT
                                                                                                       .S_RlJ.THERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN AC                   IW,11NAL CASE                  DEPUTY
                                                                     (For Revocation of Probation or Supervised Release)
                                V.                                   (For Offenses Committed On or After November 1, 1987)


        LUIS IVAN MADRIGAL-HERNANDEZ(!)                                 Case Number:        l 8CR4060-CAB

                                                                     SARA PELOQUIN, FEDERAL DEFENDERS, INC.
                                                                     Defendant's Attorney
REGISTRATION NO.                 78171298
•-
THE DEFENDANT:
IZ!   admitted guilt to violation of allegation(s) No.      1, 2
D     was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

                                   nv5 , Failure to report to USPO (US Probation Office) upon release from custody
               2                   nv2 l , Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution , costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. Cathy Ann Bencivengo
                                                                     UNITED STATES DISTRICT JUDGE
         ,.       Case 3:18-cr-04060-CAB Document 64 Filed 06/11/21 PageID.118 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                       LUIS IVAN MADRIGAL-HERNANDEZ (I)                                  Judgment - Page 2 of 2
CASE NUMBER:                     18CR4060-CAB

                                                       IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 NINE (9) MONTHS.




     •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •        The court makes the following recommendations to the Bureau of Prisons:




     •        The defendant is remanded to the custody of the United States Marshal.

     •        The defendant shall surrender to the United States Marshal for this district:
              •     at                            A.M.              on
              •     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •        Prisons:
              •     on or before
              •     as notified by the United States Marshal.
              •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN

 I have executed this judgment as follows:

              Defendant delivered on                                            to

 at
         - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STA TES MARSHAL
II



                                                                                                       18CR4060-CAB
